Citation Nr: 0411848	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  03-15 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from November 1972 to 
August 1976.       

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions dated in November 2002 and 
February 2003 of the Department of Veterans Affairs (VA), 
Regional Office (RO), in Pittsburgh, Pennsylvania, which 
denied entitlement to service connection for post traumatic 
stress disorder (PTSD).  

In May 2002, the veteran filed a claim for entitlement to 
service connection for psychiatric disorders other than PTSD.  
This issue is referred the RO for appropriate action.     

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he has PTSD due to witnessing his 
friend being murdered and thrown overboard while serving on 
the USS Nashville (LPD-13).  The veteran contends that in 
November or December of 1974 or 1975, he witnessed the murder 
of his friend, [redacted] (a.k.a. [redacted]) while aboard the 
USS Nashville.  The veteran stated that there had been a huge 
drug deal involving 50 or 60 sailors.  There was a dispute 
over money and [redacted] was murdered and thrown overboard.  The 
veteran indicated that this occurred on the Atlantic Ocean 
while the ship was returning to Norfolk, VA from Spain.  The 
veteran contends that he did not report what he witnessed 
because he was afraid.  He stated that the Naval Intelligence 
Service investigated the disappearance of [redacted] for weeks and 
they did not come up with anything.  

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  See 38 C.F.R.§ 3.304(f) (2003).  
With respect to the third element, if the evidence shows that 
the veteran engaged in combat and he is claiming a combat 
related stressor, no credible supporting evidence is 
required.  Id., see Doran v. Brown, 6 Vet. App. 283 (1994).  
A veteran's testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a non-combat stressor.  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). 

There is a current diagnosis of PTSD.  PTSD was diagnosed 
upon evaluation in July 2002.  The diagnosis was based on the 
veteran's unverified stressors.  

Review of the record reveals that the RO did not obtain the 
veteran's service personnel records.  The RO made a request 
for these records in August 2002.  The veteran's service 
medical records were sent to the RO; the service personnel 
records were not.  The veteran's DD 214 is associated with 
the claims folder.  The DD 214 shows that the veteran served 
on the USS Nashville (LPD-13).  

The RO did not make an attempt to obtain credible supporting 
evidence of the claimed stressor by contracting the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) or the Naval Historical Center.  

The Board finds that the RO should make an attempt to obtain 
the veteran's service personnel records.  The RO should 
contact USASCRUR and the Naval Historical Center and try to 
obtain verification of the stressor event.   

Accordingly, this case is remanded for the following action: 

1.  The RO should obtain the veteran's 
service personnel records from the 
appropriate agency.  

2.  The RO should review the entire 
claims file, including the veteran's 
previous statements of stressors, and any 
additional information obtained pursuant 
to this remand, and prepare a summary of 
all his claimed stressors.  This summary, 
copy of the DD 214, and a copy of this 
remand, and all associated documents 
should be sent to the United States Armed 
Services Center for Research of Unit 
Records (USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22150 and the Naval 
Historical Center at Building 57, 805 
Kidder Breese Street SE, Washington Navy 
Yard, DC for verification of stressors.  
The agencies should be asked to provide 
any information that might corroborate 
the veteran's alleged stressor.  The 
agencies should be asked to verify the 
death of [redacted], the circumstances 
surrounding the death of [redacted], and any 
information of the investigation by Naval 
Intelligence Service of the disappearance 
of [redacted].  If the agencies are unable to 
provide information regarding any of the 
stressors alleged by the veteran, they 
should provide specific confirmation of 
that fact.

3.  If, and only if, it is determined 
that the veteran was exposed to a 
verified stressor in service, then the RO 
should arrange for the veteran to undergo 
a VA psychiatric examination.  Any 
alleged stressors which have been 
verified should be made known to the 
examiner.  The veteran's claims folder 
and a copy of this remand must be 
provided to the examiner for review in 
connection with the examination.  

The examiner should identify any 
psychiatric disorders that are present.  
If the examiner believes that PTSD is an 
appropriate diagnosis, the examiner must 
indicate whether the diagnosis conforms 
to DSM-IV and specify the stressors 
responsible.  In determining whether or 
not the veteran has PTSD due to an in-
service stressor, only the history 
specifically verified by the RO may be 
relied upon.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  The report of the 
examination should be associated with the 
veteran's claims folder. 

4.  When the RO is satisfied that the 
record is complete, the RO should 
consider all new evidence and 
readjudicate the issue of entitlement to 
service connection for PTSD.  If all the 
desired benefits are not granted, a 
supplemental statement of the case should 
be furnished to the veteran and his 
representative.  The case should then be 
returned to the Board if otherwise in 
order.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


